United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          February 5, 2004
                       FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-40789
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ALEJANDRO DEL BOSQUE,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                         (M-02-CR-842-1)
                      --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant     Alejandro   Del   Bosque   appeals       his

conviction on his guilty plea to a charge of possession with intent

to distribute approximately two kilograms of cocaine. The district

court sentenced Del Bosque to sixty months imprisonment and four

years supervised release.

     Del Bosque asserts that the district court’s failure to inform

him at FED. R. CRIM. P. 11 colloquy that he was subject to a

statutory minimum sentence was plain error that affected his

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
substantial rights.        He argues that we should vacate his plea

because the error is of constitutional magnitude and rendered his

plea invalid.

       Del Bosque’s Rule 11 challenge is raised for the first time on

appeal and is subject to review for plain error only.                  United

States v. Vonn, 535 U.S. 55, 59 (2002).         Accordingly, he must show:

(1) an error, (2) that is clear and obvious, and (3) that affects

his substantial rights.        United States v. Reyes, 300 F.3d 555, 558

(5th Cir. 2002).       Even if these factors are established, however,

we will not correct the forfeited error unless, in our discretion,

we   conclude   that    “the   error   seriously   affects   the    fairness,

integrity, or public reputation of judicial proceedings.”              Id.

       Rule 11(b)(1)(I), FED. R. CRIM. P., requires the district court

to advise a defendant of the mandatory minimum penalty provided by

law.    We have held previously that an omission during the FED. R.

CRIM. P. 11 colloquy of the applicable mandatory minimum sentence

may constitute reversible error.           See United States v. Still, 102

F.3d 118, 122 (5th Cir. 1996); United States v. Watch, 7 F.3d 422,

429 (5th Cir. 1993).      Such an omission does not, however, require

automatic reversal.       See, e.g., United States v. Johnson, 1 F.3d

296, 303-04 (5th Cir. 1993) (en banc).         The determination is a fact

sensitive inquiry.       See Johnson, 1 F.3d at 303 n.31.

       Under the circumstances presented in the instant case, the

district court’s omission does not warrant reversal.               Del Bosque

has not shown that the error “seriously affects the fairness,

                                       2
integrity, or public reputation of judicial proceedings.”   Reyes,

300 F.3d at 558.   Accordingly, the judgment of the district court

is, in all respects,

AFFIRMED.




                                 3